Order entered September 9, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00610-CV

                                DONALD L. WISE, Appellant

                                               V.

                            VONDA LEA MITCHELL, Appellee

                          On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. PR-14-03556-2

                                           ORDER
       We DENY appellee’s motion to dismiss the appeal.

       We GRANT appellant’s second motion for an extension of time to file a brief. Appellant

shall file a brief by SEPTEMBER 28, 2015. We caution appellant that no further extension of

time will be granted absent extraordinary circumstances.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE